Exhibit 10.2
 
VOTING AGREEMENT


VOTING AGREEMENT, dated as of February 18, 2011 (this “Voting Agreement”),
between Dov Charney, an individual (“Mr. Charney”), and Lion/Hollywood L.L.C.,
in its capacity as Lender under that certain Credit Agreement, dated as of March
13, 2009 (as modified, amended, supplemented or restated and in effect from time
to time, the “Credit Agreement”) among American Apparel, Inc. (the “Company”),
the Facility Guarantors thereunder, the Lenders from time to time party thereto,
and Wilmington Trust FSC (the “Agent”), in its capacities as Administrative
Agent and Collateral Agent thereunder.  Capitalized terms used herein and not
otherwise defined shall have the respective meanings ascribed to such terms
under the Credit Agreement.


WHEREAS, pursuant to that certain Fifth Amendment to the Credit Agreement to be
entered into substantially concurrently with this Voting Agreement (the “Fifth
Amendment”), the Company has agreed to seek, if required pursuant to the Credit
Agreement, at its next annual general meeting of shareholders (including any
adjournment or postponement thereof, the “Meeting”), shareholder approval
pursuant to Section 713 of the NYSE Amex Company Guide of the Exercise Price
Reset (as defined in the Fifth Amendment) (the “Warrant Adjustment Proposal”);
and


WHEREAS, as a condition to the Agent’s willingness to enter into the Fifth
Amendment, the Agent has required that Mr. Charney agree, with respect to the
Meeting and if the Warrant Adjustment Proposal is presented thereat, to vote or
execute consents, as applicable, with respect to all of the shares of Common
Stock that he at such time owns, or cause to be voted or a consent to be
executed with respect to such shares of Common Stock he at such time owns, in
favor of the Warrant Adjustment Proposal.


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
 
ARTICLE I
VOTING AGREEMENT
 
Section 1.1     Agreement to Vote for Warrant Adjustment Proposal.  Subject to
applicable law, Mr. Charney agrees, with respect to the Meeting and if the
Warrant Adjustment Proposal is presented thereat, to vote or execute consents,
as applicable, with respect to all of the shares of Common Stock that he at such
time owns or controls the voting of, or cause to be voted or a consent to be
executed with respect to such shares of Common Stock he at such time owns or
controls the voting of, in favor of the Warrant Adjustment Proposal.
 
Section 1.2     Restrictions on Transfer, Etc.  Except as expressly provided for
herein, Mr. Charney agrees, from the date hereof through the Meeting, not to
directly or indirectly Transfer any shares of Common Stock owned by Mr. Charney
as of the date hereof or otherwise restrict his ability freely to exercise all
voting rights with respect thereto, unless the transferee agrees to be bound
hereby pursuant to a joinder or separate voting agreement in form reasonably
acceptable to the Agent.  Notwithstanding the foregoing, Mr. Charney may make
Transfers of shares of Common Stock to any person controlled by Mr. Charney,
other than the
 

 
 

--------------------------------------------------------------------------------

 

 
Company, and for estate planning or similar purposes, so long as, in each case,
Mr. Charney retains control over the voting and disposition of such shares of
Common Stock and agrees in writing prior to such Transfer to continue to vote
such shares of Common Stock in accordance with this Voting
Agreement.  “Transfer” means, with respect to a security, the sale, grant,
assignment, transfer, pledge, encumbrance, hypothecation or other disposition of
such security or the beneficial ownership thereof (including by operation of
law), or the entry into any contract to effect any of the foregoing, including,
for purposes of this Voting Agreement, the transfer or sharing of any voting
power of such security in respect of the Warrant Adjustment Proposal or the
granting of any proxy with respect to such security in respect of the Warrant
Adjustment Proposal.
 
ARTICLE II
MISCELLANEOUS
 
Section 2.1     No Assignment.  This Voting Agreement shall not be assignable by
operation of law (other than in connection with a merger, consolidation or
similar transaction) or otherwise (any attempted assignment in contravention
hereof being null and void).  The foregoing shall not restrict any Transfer of
Common Stock permitted pursuant to Section 1.2 above.
 
Section 2.2     Amendment; Waiver.  No amendment or waiver of any provision of
this Voting Agreement will be effective with respect to any party unless made in
writing and signed by an officer of a duly authorized representative of such
party or, if such party is an individual, such party.  No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  No waiver of any party to this Voting Agreement, as the case may be,
will be effective unless it is in a writing signed by a duly authorized officer
of the waiving party or, if such party is an individual, such waiving party that
makes express reference to the provision or provisions subject to such
waiver.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
 
Section 2.3     Governing Law; Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware
applicable to contracts executed in and to be performed in that State.  All
actions and proceedings arising out of or relating to this Voting Agreement
shall be heard and determined exclusively in any state or federal court in
Delaware.  Each party hereto hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any action
or proceeding with respect to this Voting Agreement, any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to serve process in accordance with this Voting
Agreement, that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable law, that the suit, action or proceeding in any such
court is brought in an inconvenient forum, that the venue of such suit, action
or proceeding is improper, or that this Voting Agreement, or the subject matter
hereof or thereof, may not be enforced in or by such courts and further
irrevocably waives, to the fullest extent permitted by applicable law, the
benefit of any defense
 

2
 

--------------------------------------------------------------------------------

 

 
that would hinder, fetter or delay the levy, execution or collection of any
amount to which the party is entitled pursuant to the final judgment of any
court having jurisdiction.  Each party expressly acknowledges that the foregoing
waiver is intended to be irrevocable under the laws of the State of Delaware and
of the United States of America.
 
Section 2.4     WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS VOTING AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
 
Section 2.5     Specific Performance.  The parties hereby acknowledge and agree
that each party would not have an adequate remedy at law for money damages, and
irreparable damage would occur, in the event that any of the provisions of this
Voting Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that any party shall be
entitled to an injunction or injunctions to prevent breaches of this Voting
Agreement by the other party and to enforce specifically the terms and
provisions of this Voting Agreement against the other party, this being in
addition to any other remedy to which either such party is entitled at law or in
equity, and each party waives (a) the defense in any action for an injunction or
other equitable relief that a remedy at law would be adequate and (b) agrees
that any such action for injunctive relief or specific performance may be
brought in (and hereby irrevocably submits to the jurisdiction of) any federal
or state court in the State of Delaware.
 
Section 2.6     Severability.  If any provision of this Voting Agreement or the
application thereof to any person (including the officers and directors of the
parties hereto) or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.
 
Section 2.7     No Third Party Beneficiaries.  Nothing contained in this Voting
Agreement, expressed or implied, is intended to confer upon any person other
than the parties hereto, any benefit, right or remedies.
 
Section 2.8     Counterparts and Facsimile.  For the convenience of the parties
hereto, this Voting Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement.  Executed
signature pages to this Voting Agreement may be delivered by facsimile or other
electronic means and such electronic signature pages will be deemed as
sufficient as if physical signature pages had been delivered.
 
[signature pages follow]

3
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Voting Agreement has been duly executed and delivered
by the parties hereto as of the date first herein above written.
 

 
 
/s/ Dov Charney
   
DOV CHARNEY
 
 

 
 
 
 
 
 
 

 
[Signature Page to Voting Agreement]


 
 
 

--------------------------------------------------------------------------------

 
 

 

 
LION/HOLLYWOOD L.L.C.
   
By:
 
/s/ Jacob Capps
     
Name:  Jacob Capps
Title:   President
 

 
 
 
 
 
 
 
 
 
 
[Signature Page to Voting Agreement]


 